DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karsten (DE102006053019B4, included on IDS) in view of Chong (U.S. 2018/0132330)
Regarding claim 10, Karsten teaches a vehicle headlight, comprising: 

an adjustable objective comprising at least three lens groups (three lenses, 11a 11b 11c6, see fig. 3), wherein at least two lens groups of the at least three lens groups which are displaceable along an optical axis of the vehicle headlight to adjust a focal length and a focal plane (see p. 0016, lenses 11a and 11c are shifted).
Karsten does not teach that the light sources are microlight sources. 
Chong teaches the microlight sources (mirco LEDs).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a microlight source as taught by Chong in the structure of Karsten to provide an individually addressable and controllable light source, that is capable of additional control and adjustment and that provides a more efficient, longer lasting light source (see Chong description of related art). 
Regarding claim 11, Chong teaches that the microlight sources have microLEDs (mirco LEDs) or micromirror devices (DMD light engine).
Regarding claim 12, Chong does not teach that the field 30,000 to 1.5 million microlight sources.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the resolution of the light source, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additional microlight sources are well known in the art for higher resolution light patterns, enabling additional control of the luminance profile.
Regarding claim 13, Karsten teaches that each of the at least three lens groups has at least one optical lens (all 3 have lenses).
.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karsten in view of Chong, further in view of Rasmussen (U.S. 10,724,696).
Regarding claim 15, Karsten does not teach that the adjustable objective additionally contains an iris diaphragm.
Rasmussen teaches an iris diaphragm (see col 13 line52). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an iris diaphragm as taught by Rasmussen for the diaphragm of Karsten to provide an adjustable diaphragm capable of forming a sharp light beam of various sizes, as is well known in the light projecting art. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karsten in view of Chong, further in view of Yagi (U.S. 10,228,118).
Regarding claim 16, Karsten does not teach one or more surfaces of one or more optical elements of the adjustable objective are aspherical, and have diffractive structures or an anti-reflection coating.
Yagi teaches that one or more surfaces of one or more optical elements of the have an antireflection coating (see co.3 lines 10-17). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an antireflection coating as taught by Yagi to improve the lamp efficiency of Karsten, as is well known in the art. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karsten in view of Chong, further in view of Mouri (U.S. 10,788,184).
Regarding claim 17, Karsten does not teach that materials of individual optical elements of the adjustable objective have different refractive indices.

It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used different refractive indices as taught by Mouri in the lenses of Karsten as this is a known technique to correct chromatic aberration or dispose of stray light rays. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karsten in view of Chong, further in view of Deyaf (U.S. 9,423,092). 
Regarding claim 18, Karsten does not teach further comprising: DC motors, stepper motors, or piezo actuators arranged to displace the at least two lens groups.
Deyaf teaches further comprising: DC motors, stepper motors (motor 502, see col. 10 lines 24-35), or piezo actuators arranged to displace the at least two lens groups.
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a DC motor or stepper motor as taught by Deyaf to achieve the function of translating the optic of Karsten.
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875